



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Young, 2015 ONCA 926

DATE: 20151229

DOCKET: C60132

Juriansz, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Robert Young

Respondent

Brian G. Puddington, for the appellant

Robert Sheppard, for the respondent

Heard:  December 18, 2015

On appeal from the judicial stay of proceedings entered
    on February 11, 2015 by Justice A.T. McKay of the Ontario Court of Justice.

ENDORSEMENT

[1]

The Crown appeals from the trial judges stay of all charges against the
    respondent. The trial judge stayed the proceedings on February 11, 2015 when Crown
    counsel failed to appear on time for the continuation of the trial against the
    respondent on charges of possession for the purpose of trafficking of marijuana
    and possession of a stolen laptop.

[2]

At 10:00 a.m. when the trial was fixed to resume, the trial Crown went
    to speak to a sentencing matter in the Superior Court. She sent another Crown
    counsel to request on her behalf that the trial be held down for thirty
    minutes.  The trial judge held the trial down for fifteen minutes and stated
    that he wanted to hear the trial Crowns explanation for her absence. The trial
    judge told assisting Crown counsel that he should be prepared to continue the
    trial if the trial Crown did not appear at 10:15 a.m. When the court resumed at
    10:15 a.m., no Crown counsel was present. The trial judge immediately stayed
    the charges on his own initiative. Assisting Crown counsel returned to court at
    10:16 a.m. and the trial Crown arrived at 10:22 a.m.

[3]

The fresh evidence shows that the sentencing matter arose quickly as a
    result of a guilty plea and had to proceed on February 11 so that the accused in
    this case could be admitted to a treatment program. The trial Crown, who had
    carriage of the file, had good reason to consider it urgent. However, as the
    trial judge observed, that doesnt mean that she can simply ignore her
    obligation here.

[4]

Efficient trial scheduling is incompatible with counsel deciding for
    themselves the priority of conflicting matters. The current version of the Practice
    Direction concerning dates in the Superior Court and Ontario Court of Justice
    is intended to ensure that trials, hearings and appeals are scheduled on the
    basis of chronological order in which lawyers make their commitments to appear
    in Court. To achieve that objective it provides:

By agreeing to a trial or hearing date, a lawyer is presumed to
    have made a commitment to appear on that date and to be bound not to make any
    other commitments that would make the lawyers appearance on that date
    impossible.

[5]

The trial judge quite properly considered the trial Crowns first
    obligation was to ensure the trial continued as scheduled. Faced with the
    conflict, she should have arranged to have another Crown counsel deal with one
    matter or the other.

[6]

Nevertheless, the appeal must be allowed. The trial judge could express
    his displeasure, but he erred by staying the proceedings. In this case, there was
    no prejudice to the respondents right to a fair trial and the continuation of
    the trial after the Crowns unexcused absence would not have diminished the
    integrity of the justice system. As such, this was not one of those clearest of
    cases in which a stay is warranted:
R. v Babos
, 2014 SCC 16.

[7]

The appeal is allowed, the order staying the proceedings is quashed and
    the matter remitted for a new trial.

R.G.
    Juriansz J.A.

David
    Watt J.A.

L.B.
    Roberts J.A.


